IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                             FILED
                                                         February 14, 2008
                            No. 06-20985
                          Summary Calendar             Charles R. Fulbruge III
                                                               Clerk




LONNIE GUNN, JR.,

                                      Plaintiff-Appellant,
v.

S.N.C, Parole Representative; G. LLOYD, Parole Representative;
DANA WILSON, S.O. Registration; LEE WILSON, Parole Officer;
ROBERT HUESKE, Unit Supervisor;
BARRY COOK, Division Supervisor at Warrant Section;
BRENDOLYN ROGERS-JOHNSON, Board Member at Warrant Section;
KASIE ELLIS, Hearing Officer; ALINE GUILLOT, Program Administrator I;
RISSIE L. OWENS, Chairman of the Board;
UNKNOWN BOARD MEMBER,
Texas Department of Criminal Justice,
Institutional Division;
UNKNOWN BOARD MEMBER,
Texas Department of Criminal Justice,
Institutional Division;
GERALD GARRETT, Parole Commissioner,

                                      Defendants-Appellees.




              Appeal from the United States District Court
                   for the Southern District of Texas
                            No. 4:06-CV-2125
                                 No. 06-20985

Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


      Lonnie Gunn, Jr., Texas prisoner # 644474, appeals the dismissal of his 42
U.S.C. § 1983 complaint. His claims against three defendants were dismissed
as untimely; alternatively, his claims were dismissed as frivolous pursuant to 28
U.S.C. § 1915A. We review the dismissal for abuse of discretion. See Martin v.
Scott, 156 F.3d 578, 580 (5th Cir. 1998).
      Gunn renews his argument that his constitutional rights were violated
when his notation of disagreement with the terms of mandatory supervision was
scratched through and prison officials noted that he had refused to sign the man-
datory supervision certificate. His arguments are bottomed on the contention
that he was contractually bound to the provisions of mandatory supervised re-
lease by the improper and fraudulent actions of the defendants.
      The district court held that Gunn’s claims lack merit because the manda-
tory supervision certificate was not a contract, a holding that Gunn acknowl-
edges. Gunn makes no attempt to challenge that holding and instead proceeds
to argue as though there was a contract. He has abandoned the issue by failing
to brief any challenge to the determination that there was no contract. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Accordingly, dismissal was appropriate.
      The instant appeal is without arguable merit and is therefore dismissed
as frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.
R. 42.2. The dismissal by the district court and the dismissal of the appeal as
frivolous count as two strikes under 28 U.S.C. § 1915(g). See Adepegba v. Ham-
mons, 103 F.3d 383, 387-88 (5th Cir. 1996). Gunn has already accumulated one

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2
                                 No. 06-20985

other strike. See Gunn v. Manness, 219 Fed. App’x 371 (5th Cir. 2007) (per curi-
am). He may no longer proceed in forma pauperis in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under im-
minent danger of serious physical injury. See § 1915(g). All of Gunn’s outstand-
ing motions are denied.
      APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED; 28
U.S.C. § 1915(g) BAR IMPOSED.




                                       3